DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of Claims 8, 10 and 24 under 35 USC 112(b) have been fully considered and the amendments are sufficient to traverse the rejections.  The rejections under 35 USC 112(b) have been withdrawn. 
Applicant's arguments and amendments with respect to the rejections of Claims 1-15, 17-20, 22-25 under 35 USC 103 have been fully considered but the arguments are not persuasive and the amendments are not sufficient to traverse the rejections. The rejections have only changed as necessitated by a change in claim scope due to applicant’s amendments. 
Regarding Applicant’s arguments with respect to the rejection of Claim 1 under 35 USC 103, the argument states that “Vu merely states that the robot stops when an obstacle is detected in the (forward) direction of movement (or travel) Vu fails to consider a signal indicating a second person, but merely predicts whether an obstacle exists.” However, Vu also discloses detecting people approaching by hearing their voice with a microphone and responding appropriately in par. 0145. To clarify, par. 0145 of Vu teaches detection of a second person moving from the monitoring area toward the autonomously acting robot prior to the robot reaching the monitoring area, and 0146 teaches interrupting the robot’s movement. 
Regarding applicant’s arguments and amendments with respect to the rejection of Claims 11, 18, 23, the argument states that Veltrop fails to teach “the communication action is a non-verbal communication action” in the amended claims. However the “Provoke Smiling Activity” taught by Veltrop to be interrupted does include non-verbal communication (see at least "The robot turns to a person so the tablet is facing them; A graphic appears on the tablet; the robot waves to them" in par. 0104, the graphic on the tablet and the robot waving are both non-verbal communication. The amended claim language does not say only non-verbal, so Veltrop teaches the additional limitation. 
With regards to all of applicant’s arguments with respect to rejections under 35 USC 103 in which applicant states that the Office does not apply the secondary reference(s) in a manner sufficient to cure the deficiencies of the primary reference(s), applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism” in claims 1, 4, 11, 14, 16, 18-21, 23-24.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop et al (US 20170120446) in view of Saito et al (US 20170244472) and Vu et al. (US 20070192910). 
Regarding Claim 1, Veltrop et al teaches an autonomously acting robot (Fig. 1 element 100), comprising: 
a communicator (see at least Fig. 2 element 230) configured to receive a signal indicating detection of a first person in a monitoring area (see at least Extractor Services receiving readings from robot sensors and including people perception in par. 0036; see at least Mind controlling Actuators based on readings of the Extractors in par. 0042); 
a processor (see processors in par. 0024), wherein the processor is configured to execute instructions for: 
wherein, in response to receipt of a signal indicating detection of the first person in the monitoring area (see at least people perception in par. 0036), the processor is configured to set a movement destination target point as the monitoring area (see at least robot coming to person in par. 0114), and selecting a gesture from multiple gestures (see at least hugging in par. 0114), 
wherein the multiple gestures includes at least one affectionate type gesture (see hug as affectionate type gesture in par. 0114), and, 
a drive mechanism (see at least actuators of movement in par. 0014) configured to drive a portion of the autonomously acting robot to perform a specified movement or the selected gesture (see at least hugging in par. 0114), wherein the processor is configured to instruct the drive mechanism to execute a first gesture of the at least one affectionate type gesture (see at least robot hugging and saying “Welcome home, I missed you” in par. 0114).
	Veltrop does not teach determining a direction of movement, wherein, in response to receipt of a signal indicating a detection of a second person in a direction of the monitoring area from an internal sensor prior to the robot reaching the monitoring area, the processor is configured to interrupt movement of the autonomously acting robot toward the movement destination target point. 
	However, Saito does teach determining a direction of movement (see at least Fig. 17 element 704 and moving direction in par. 0127), and detection of a first person in a monitoring area from an external sensor (see at least "the detection apparatus 301, for example, is a human sensor that is installed to the outside of the entrance of the house and detects an approaching person" in par. 0204)
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop to incorporate the teachings of Saito determining a direction of movement and detecting a person at the door with an external sensor if it is outside the range of the robot’s internal sensors. The purpose for incorporating the teachings of Saito would be to detect the direction of a person’s movement in addition to detecting their presence as taught by Veltrop, This provides for robot behavior like that of a living pet that would naturally distinguish between a person approaching or moving away and react appropriately.
Veltrop and Saito do not teach the following, but Vu does teach wherein in response to receipt of a signal indicating a detection of a second person in a direction of the monitoring area from an internal sensor prior to the robot reaching the monitoring area (see at least robot detecting people approaching with microphones in par. 0145; the microphones are interpreted as internal sensors), the processor is configured to interrupt movement of the autonomously acting robot toward the movement destination target point (see at least predicting an obstacle is present and examples of modifying . Note that it is interpreted that the robot would detect a person approaching as taught by par. 0145 and interrupt its movement as taught by par. 0146 and 0255 in response. 
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop to incorporate the teachings of Vu wherein in response to receipt of a signal indicating a detection of a second person in a direction of the monitoring area from an internal sensor prior to the robot reaching the monitoring area, the processor is configured to interrupt movement of the autonomously acting robot toward the movement destination target point. The purpose for incorporating the teachings of Vu would be to enable recognition of a person approaching the robot in addition to detecting a person in a monitoring area as taught by Veltrop as modified by Saito. This provides for robot behavior like that of a living pet that would naturally notice a person approaching and react appropriately.
	Regarding Claim 3, Veltrop as modified by Saito and Vu (references to Veltrop) further teaches the autonomously acting robot according to claim 1, further comprising: 
	a sensor (see at least camera sensors in par. 0025 and people perception in par. 0036) configured to recognize the second person (see at least robot recognizing “John” in par. 0116),
	wherein the processor is configured to select the first gesture (see at least hugging in par. 0116) from the multiple gestures in accordance with the recognized second person (see robot remembering that John prefers not to be hugged and not . Please note that because the robot taught by Veltrop identifies user preferences with regards to gestures and adjusts behavior, it would be obvious for the robot to adjust behavior to be a preferred gesture rather than no gesture. 
	Regarding Claim 4, Veltrop as modified by Saito and Vu (references to Veltrop) further teaches the autonomously acting robot according to claim 1 (see Claim 1 analysis), further comprising: 
	a sensor configured to detect a response by the second person with respect to the first gesture (see at least extractor services including speech recognition and emotion recognition in par. 0036),
	wherein in response to the detection of the response (see at least waiting for physical or oral response of user in par. 0109), the processor is configured to select a second gesture of the at least one affection gesture and instruct the drive mechanism to execute the second gesture (see at least activity doing what it wants in par. 0109; this is interpreted to include a second gesture in response to the person’s response).
Regarding Claim 5, Veltrop as modified by Saito and Vu (references to Veltrop) teaches the autonomously acting robot according to claim 4 (see Claim 4 analysis), 
wherein the first gesture is different from the second gesture (See at least par. 0109 for activity can “do what it wants”). Note that it would be obvious for the activity to select a second response gesture that is different from the first gesture based on the detected response in order to vary or trigger different reactions.
Regarding Claim 6, Veltrop as modified by Saito and Vu (references to Veltrop) further teaches the autonomously acting robot according to claim 4 (see Claim 4 analysis), 
wherein the first gesture is a same gesture as the second gesture (See at least par. 0109 for activity can “do what it wants”). Note that it would be obvious for the activity to select a second response gesture that is the same as the first gesture based on the detected response in order to trigger the same or repeated reaction.
Regarding Claim 7, Veltrop as modified by Saito and Vu (references to Veltrop) further teaches the autonomously acting robot according to claim 1, 
wherein the first person is different from the second person (see at least par. 0110 for new person entering the room). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veltrop as modified by Saito and Vu to have the first person be different from the second person. The purpose for incorporating this modification would be for the robot to engage in a higher priority activity and interact with multiple people. 
Regarding Claim 10, as best understood due to the 112b, Veltrop as modified by Saito and Vu teaches the autonomously acting robot according to claim 1 (see Claim 1 analysis). Veltrop as modified by Saito and Vu does not teach wherein the processor is configured to set the monitoring area as the movement destination target point  in response to a distance from a current point of the autonomously acting robot to the monitoring area being a predetermined distance or less.
However, Vu further teaches wherein the processor is configured to set the monitoring area as the movement destination target point (see at least room with charging dock in par. 0263 and robot docking in par. 0256) in response to a distance from a current point of the autonomously acting robot to the monitoring area being a predetermined distance or less (see at least robot docking when charging station is nearby and cannot find resident in par. 0256). Note that the robot determining when a charging station is nearby is interpreted as the charging station being a predetermined distance or less away. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Veltrop as modified by Saito and Vu to incorporate the teachings of Vu wherein the processor is configured to set the monitoring area as the movement destination target point in response to a distance from a current point of the autonomously acting robot to the monitoring area being a predetermined distance or less. The purpose for incorporating the teachings of Vu would be for the robot to charge when it is convenient or to wait in the monitoring area to ensure the resident is quickly locatable as described in par. 0256 of Vu.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito, Vu, and Sabe et al (US 20050171640).
Regarding Claim 2, Veltrop as modified by Saito and Vu teaches the autonomously acting robot according to claim 1 (see Claim 1 analysis). Veltrop as modified by Saito and Vu does not teach wherein the first gesture is a sitting action. 
However, Sabe does teach wherein the first gesture is a sitting action (see at least Fig. 15 element st3 and sitting action in par. 0144). 
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito and Vu to incorporate the teachings of Sabe wherein the first gesture is a sitting action. The purpose for incorporating the teachings of Sabe would be to make the robot perform pet-like actions that enhance entertainment quality. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito, Vu, and Osawa et al (US 20020052672).
Regarding Claim 9, Veltrop as modified by Saito and Vu (references to Veltrop) teaches the autonomously acting robot according to claim 1 (see Claim 1 analysis), 
wherein the communicator is configured to receive a detection signal (see at least “ Fig. 2 element 230 and Mind module receiving extractor events from Services Module) from a directional microphone (see at least microphones in par. 0025). Veltrop as modified by Saito and Vu does not teach indicating a beckoning sound in the monitoring area.
However, Osawa does teach indicating a beckoning sound in the monitoring area (see at least par. 0144 for pet robot being called by a person and approaching).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Veltrop as modified by Saito and Vu to incorporate the teachings of Osawa indicating a beckoning sound in the monitoring area. The purpose for incorporating the teachings of Osawa would be to identify a sound as a command to approach and react appropriately, making the robot behave more naturally like a living pet (see Osawa par. 0006). 
Claim 11-12, and 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito et al (US 20170244472).
Regarding Claim 11, Veltrop teaches an autonomously acting robot, comprising: 
a processor (see at least processor par. 0024) configured to execute instructions for: 
recognizing an external environment from information detected by a sensor (see at least camera sensors in par. 0025 and people perception in par. 0036), 
determining an existence of a person (see at least people perception in par. 0036),
a drive mechanism (see at least actuators of movement in par. 0014) configured to execute a specified movement, 
wherein in response to, during an execution of a predetermined communication action with respect to a first user (see at least robot still running “Provoke Smiling People” activity in par. 0110; “still running” is interpreted to mean during execution of the predetermined communication action), the processor is configured to interrupt the communication action (see at least robot interrupting “Provoke Smiling People” activity and saying “How is the weather up there?” in par. 0110), wherein the communication action is a non- verbal communication action (see at least “The robot turns to a person so the tablet is facing them; A graphic appears on the tablet; the robot waves to them" as part of the “Provoke Smiling People Action” in par. 0104, the graphic on the tablet and the robot waving are both non-verbal communication, and claim language does not say only non-verbal communication) 
Veltrop does not teach determining a direction of movement, specifying a place through which a person can pass in an indoor space as an entrance, and determining an existence of a person within a predetermined range from the specified entrance, and instruct the drive mechanism to move toward the specified entrance.
determining a direction of movement (see at least Fig. 17 element 704 and moving direction in par. 0127), 
specifying a place through which a person can pass in an indoor space as an entrance (see entrance of the house in par. 0204), and 
determining an existence of a person within a predetermined range from the specified entrance (see at least par. 0204 for detection apparatus detecting approaching person at entrance; range of detection apparatus sight around entrance is interpreted as a predetermined range) and
a determination that the person exists within the predetermined range from the specified entrance (see at least par. 0204 for detection apparatus detecting approaching person at entrance; range of detection apparatus sight around entrance is interpreted as a predetermined range) and
instruct the drive mechanism to move toward the specified entrance (see at least robot moving to the place at which the user is present based on sensor detection in par. 0254).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop to incorporate the teachings of Saito including specifying a place through which a person can pass in an indoor space as an entrance, determining an existence of a person within a predetermined range from the specified entrance, a determination that the person exists within the predetermined range from the specified entrance, and instruct the drive mechanism to move toward the specified. The purpose for incorporating the teachings of Saito would be to detect a user at an entrance that may not be within the 
Regarding Claim 12, Veltrop as modified by Saito teaches the autonomously acting robot according to claim 11 (see Claim 11 analysis). Veltrop does not explicitly disclose, but Saito teaches wherein the processor is configured to determine whether the person exists in the specific entrance (see par. 0219 for processing biometric authentication to recognize family member with image data from human sensor at entrance) in response to a signal from the sensor indicating a change in a state in a direction in which the specified entrance exists (see at least detection information coming from human sensor installed outside of entrance of house in par. 0218).
Regarding Claim 14, Veltrop as modified by Saito (references to Saito) teaches the autonomously acting robot according to claim 11 (see Claim 11 analysis), and further teaches wherein the processor is configured to estimate a possibility of a visitor (see at least Fig. 17 element 704 and moving direction in par. 0127; determining a direction of movement is interpreted as determining whether a person is visiting or leaving) based on detection of the person in the indoor space (see at least par. 0204 for human sensor detecting a person), and instruct the drive mechanism to move toward the specified entrance in response to the detection of the person in the indoor space (see at least par. 0254 for robot moving to location of sensor that detected a person). Please note that while Saito does not disclose the sensor being indoor, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors being near an entrance indoors rather than 
Regarding Claim 15, Veltrop as modified by Saito (references to Veltrop) teaches the autonomously acting robot according to claim 14 (see Claim 14 analysis), and further teaches wherein the processor is further configured to change an action aspect during movement (see at least Autonomous Moves Activity in par. 0082) in response to a determination that the visitor is a previously registered user (see at least robot changing choice of action based on a registered user’s preference in par. 0114). Please note that while not explicitly disclosed by Veltrop, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user recognition and action determination in par. 0114 interpreted as a change in action, to be during movement being performed by Autonomous Moves Activity in par. 0082. 
Regarding Claim 17, Veltrop as modified by Saito (references to Saito) teaches the autonomously acting robot according to claim 11 (see Claim 11 analysis), wherein the processor is configured to determine that the person exists in a periphery of the specified entrance (see at least detection apparatus as a human sensor in par. 0204) in response to a signal from the sensor indicating that an object is approaching the indoor space (see at least human sensor detecting an approaching person in par. 0204). 
Regarding Claim 18, Veltrop teaches an autonomously acting robot (see Fig. 1 element 100), comprising: 
a processor (see processors in par. 0024),  configured to execute instructions for:
recognizing an external environment based on a signal from a sensor (see at least camera sensors in par. 0025 and people perception in par. 0036), and 
a drive mechanism (see at least actuators of movement in par. 0014)  configured to execute a specified movement (see at least hugging in par. 0114), wherein in response to a determination that, during an execution of a predetermined communication action with respect to a first user (see at least robot still running “Provoke Smiling People” activity in par. 0110), 
a second user is moving (see a new person who was not previously visible enters in par. 0110), the processor is configured to interrupt the communication action (see at least robot interrupting “Provoke Smiling People” activity and saying “How is the weather up there?” in par. 0110), wherein the communication action is a non- verbal communication action (see at least “The robot turns to a person so the tablet is facing them; A graphic appears on the tablet; the robot waves to them" as part of the “Provoke Smiling People Action” in par. 0104, the graphic on the tablet and the robot waving are both non-verbal communication, and claim language does not say only non-verbal communication).
Veltrop fails to teach the following, but Saito does teach determining a direction of movement (see at least Fig. 17 element 704 and moving direction in par. 0127), 
a person is moving in the direction toward the specified entrance (see at least par. 0204 for detection apparatus detecting approaching person), 
specifying a place through which a person can pass in an indoor space as an entrance (see at least entrance of the house in par. 0204), and 
determining whether the person is moving in a direction toward the specified entrance (see at least par. 0204 for detection apparatus detecting approaching person);
and instruct the drive mechanism to move toward the specified entrance (see at least par. 0254 for robot moving to location of sensor that detected a person).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop with the teachings of Saito for determining a direction of movement, a second user is moving in the direction toward the specified entrance, specifying a place through which a person can pass in an indoor space as an entrance, and determining whether the person is moving in a direction toward the specified entrance. The purpose for incorporating the teachings of Saito would be to detect a user at an entrance that may not be within the detection range of the sensors on the robot, and divert behavior to greet or see off a person at the entrance, similar to a pet running to the door to greet or see off a visitor or owner. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito and Suzuki et al (US20030229474).
Regarding Claim 13, Veltrop as modified by Saito teaches the autonomously acting robot according to claim 11 (see Claim 11 analysis). Veltrop as modified by Saito does not teach wherein the processor is configured to determine whether the person exists within the predetermined range from the specified entrance based on a signal from the sensor indicating detection of a specific keyword.
However, Suzuki does teach wherein the processor is configured to determine whether the person exists within the predetermined range from the specified entrance based on a signal from the sensor indicating detection of a specific keyword (see at least door knob operation sensor identifying a person at the door or on porch and robot recognizing “I’m going now” and “I’m coming now” said by family at the entrance in par. 0212). Note that either the porch or area around the door are interpreted as a predetermined range from the specified entrance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito to incorporate the teachings of Suzuki wherein the processor is configured to determine whether the person exists within the predetermined range from the specified entrance based on a signal from the sensor indicating detection of a specific keyword. The purpose for incorporating the teachings of Suzuki would be to make the robot behave like a living pet by recognizing speech, identifying context of the person’s speech, and responding appropriately. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito and Osawa et al (US20020052672).
Regarding Claim 22, Veltrop as modified by Saito (references to Veltrop) teaches the autonomously acting robot according to claim 18 (see Claim 18 analysis), wherein the processor is configured to interrupt the communication action (see at least robot interrupting “Provoke Smiling People” activity and saying “How is the weather up there?” in par. 0110). Veltrop as modified by Saito does not teach in response to a determination that a familiarity with the second user is higher than a familiarity with the first user.
 in response to a determination that a familiarity with the second user (see comparison of frequently seen face patterns in Osawa par. 0079; see at least Figure 7 elements SP7 and SP8 and par. 0094 for increasing friendliness intensity for each friendly action) is higher than a familiarity with the first user (see at least Figure 8 elements SP20 and SP21 and par. 0120-0125 for approaching object then going away or getting closer based on likable object and par. 0; see par. 0100 for object being a person). Please note that it is obvious that for the robot taught by Osawa, a person that the robot interacts more frequently with, and therefor is more familiar with, could have cause the robot to approach them, while a person that the robot is not familiar with could have a low intensity of friendliness and cause the robot to go away from them. The end result would be a robot that approaches those it is familiar with, goes away from those with whom it is not, and the robot could change direction while moving away from the unfamiliar person to approach the more familiar person.  
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito to incorporate the teachings of Saito in response to a determination that a familiarity with the second user is higher than a familiarity with the first user. The purpose for incorporating the teachings of Osawa would be to make the robot behave more naturally like a living thing by having it approach a person that it is more familiar with such as an owner. This would enhance the entertaining quality by personalizing its behavior (see par. 0003 of Osawa). 
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito and Le Borgne et al (US20170100842).
Regarding Claim 23, Veltrop teaches an autonomously acting robot (see at least Fig. 1 element 100), comprising:
a processor (see at least processors in par. 0024) configured to execute instructions for:
recognizing an external environment from information received from a sensor (see at least camera sensors in par. 0025 and people perception in par. 0036); 
and 
a drive mechanism configured to execute a specified movement (see at least actuators of movement in par. 0014),
wherein in response to a determination that, during an execution of a predetermined communication action with respect to a first user (see at least robot still running “Provoke Smiling People” activity in par. 0110; “still running” interpreted as during an execution of a predetermined communication action), a second user exists the processor is configured to interrupt the communication action (see at least robot interrupting “Provoke Smiling People” activity and saying “How is the weather up there?” in par. 0110), wherein the communication action is a non- verbal communication action (see at least “The robot turns to a person so the tablet is facing them; A graphic appears on the tablet; the robot waves to them" as part of the “Provoke Smiling People Action” in par. 0104, the graphic on the tablet and the robot waving are both non-verbal communication, and claim language does not say only non-verbal communication) 
Veltrop does not teach the following, but Saito does teach determining a direction of movement (see at least Fig. 17 element 704 and moving direction in par. 0127)
determining a direction of movement. The purpose for incorporating the teachings of Saito would be to detect a person approaching the robot in addition to detecting a person in the monitoring area as taught by Veltrop. This would make the robot more like a living pet that would naturally notice a person approaching.
	Veltrop and Saito fail to teach the following, but Le Borgne does teach instruct the drive mechanism to move in a direction in which the second user exists (see at least robot preserving distance in orientation during interaction in par. 0063 and default distance and orientation of the robot at the beginning of an interaction in par. 0066). Please note that it is obvious that the robot would need to move in a direction in which the second user exists in order to maintain the default interaction distance after interrupting communication with a first user and beginning to interact with the second user. Note that the Saito discloses instructing the robot to go to an entrance upon detection that a person is there, however Saito fails to teach instructing the robot to approach a person that is not in an area by an entrance. Le Borgne does teach instructing a robot to move towards a person upon the person’s detection without the need of a specified entrance. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito to incorporate the teachings of Le Borgne. The purpose for incorporating the teachings of Le Borgne would be to make the robot behave like a 
Regarding Claim 24, Veltrop as modified by Saito and Le Borgne teaches the autonomously acting robot according to claim 23 (see Claim 23 analysis). Veltrop further teaches wherein the processor is configured to instruct the drive mechanism to move in the direction toward the second user (see at least robot goes over to user in par. 0116), in response to a determination that the detected second user is previously registered in a memory connected to the processor. (see at least registered owner of the robot enters the room in par. 0114 and “OwnerVisibleAfterDelay” in the memory table in par. 0114). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito, Le Borgne, and Sabe.
Regarding Claim 25, Veltrop as modified by Saito and Le Borgne teaches the autonomously acting robot according to claim 23 (see Claim 23 analysis). Veltrop as modified by Saito and Le Borgne does not teach wherein the processor is further configured to: select a gesture from multiple gestures, and to select a sitting action in response to the robot reaching a point at which the second user exists. 
	However, Sabe does teach wherein the processor is further configured to: select a gesture from multiple gestures (see at least Fig. 15 sit and bark), and to select a sitting action in response to the robot reaching a point at which the second user exists (see at least par. 0144 and Fig. 15 transition arrow from move to sit; see at least par. 0170 for pre-set operation intentionally stored in response to a keeper touching the robot). Please note that while not explicitly stated, it is obvious that the pre-set operation 
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito and Le Borgne to incorporate the teachings of Sabe wherein the processor is further configured to: select a gesture from multiple gestures, and to select a sitting action in response to the robot reaching a point at which the second user exists. The purpose for incorporating the teachings of Sabe would be to make the robot behave more naturally like a living thing and enhance the entertaining quality.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito and Moore et al (US 20080056933).
Regarding Claim 19, Veltrop as modified by Saito teaches the autonomously acting robot according to claim 18. Veltrop as modified by Saito does not teach wherein the processor is configured to prohibit, during instructing the drive mechanism to move toward the specified entrance, the drive mechanism moving the autonomously acting robot through the specified entrance. 
However, Moore does teach wherein the processor is configured to prohibit, during instructing the drive mechanism to move toward the specified entrance (see at least full coverage in par. 0118 and examples of buildings or rooms with entrances in par. 0025), the drive mechanism moving the autonomously acting robot through the specified entrance (see at least limiting robot movement to particular rooms in par. 0118). Note the interpretation is that full coverage of an area that includes an entrance 
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito to incorporate the teachings of Moore wherein the processor is configured to prohibit, during instructing the drive mechanism to move toward the specified entrance, the drive mechanism moving the autonomously acting robot through the specified entrance. The purpose for incorporating the teachings of Moore would be to limit the area in which the robot can operate and avoid the robot traveling to an undesirable location. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veltrop in view of Saito, Moore and Suzuki.
Regarding Claim 20, Veltrop as modified by Saito teaches the autonomously acting robot according to claim 18 (see Claim 18 analysis). Veltrop as modified by Saito does not teach wherein the processor is configured to prohibit, during instructing the drive mechanism to move toward the specified entrance, the drive mechanism from moving the autonomously acting robot through the specified entrance in response to receiving a signal indicating a specific keyword from the sensor.
However, Moore does teach wherein the processor is configured to prohibit, during instructing the drive mechanism to move toward the specified entrance (see at least full coverage in par. 0118 and examples of buildings or rooms with entrances in par. 0025), the drive mechanism from moving the autonomously acting robot through the specified entrance (see at least limiting robot movement to particular rooms in par. 0118). 
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito to incorporate the teachings of Moore wherein the processor is configured to prohibit, during instructing the drive mechanism to move toward the specified entrance, the drive mechanism from moving the autonomously acting robot through the specified entrance. The purpose for incorporating the teachings of Moore would be to limit the area in which the robot can operate and avoid the robot traveling to an undesirable location. 
Veltrop, Saito, and Moore do not teach the following, but Suzuki does teach in response to receiving a signal indicating a specific keyword from the sensor (see at least robot recognizing “I’m going now” and “I’m coming now” said by family at the entrance in par. 0212). Note that it would be obvious for the robot to also recognize a keyword like “stop” or an equivalent and stop itself from going through the entrance (due to Moore). 
It would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot taught by Veltrop as modified by Saito and Moore to incorporate the teachings of Suzuki to act in response to receiving a signal indicating a specific keyword from the sensor. The purpose for incorporating the teachings of Suzuki would be to make the robot behave like a living pet by recognizing speech, identifying context of the person’s speech, and responding appropriately. The purpose of combining Suzuki and Moore’s teachings .
 
Allowable Subject Matter
Claims 16, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Emoto et al (US 20140074291) – discloses a mobile robot with internal and external sensors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./           Examiner, Art Unit 3666       

                                                                                                                                                                                      /ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666